DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Linder on August 23, 2021.

Claims 24-27 have been cancelled.


Allowable Subject Matter
Claims 1-5, 8-11, 13-16, 20-23 are allowed over the prior art of record and because with the applicants’ amendments filed on 08/09/2021. The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art disclose most of the claimed invention; however, the prior art does not disclose “a sole combined with an upper for an article of footwear, wherein the upper includes a textile having a first surface, the first surface of the textile is defined by a first polymeric material, and the first surface of the textile forms an externally-facing side of the upper; and an optical element having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first surface of the textile, and the optical element imparts a structural color having at least one hue selected from cyan, indigo, violet, blue, blue-green, and purple green, a portion of the externally-facing side of the upper defined by the textile; wherein the optical element comprises at least two adjacent layers having different refractive indices and wherein the optical element includes 2 to 6 layers, wherein at least one of the layers of the optical element has a thickness that is about one-fourth of the wavelength of the visible light to be reflected by the optical element to produce the structural color”.

Regarding claim 10, the prior art disclose most of the claimed invention; however, the prior art does not disclose “a sole combined with an upper for an article of footwear, wherein the upper includes a synthetic leather textile having a first surface and the first surface of the synthetic leather textile forms an externally-facing side of the upper; and
an optical element having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first surface of the 
wherein the optical element comprises at least two layers, where a first layer comprises
silicon dioxide and a second layer comprises titanium dioxide, wherein at least one of the layers of the optical element has a thickness that is about one-fourth of the wavelength of the visible light to be reflected by the optical element to produce the structural”.

Regarding claim 15, the prior art disclose most of the claimed invention; however, the prior art does not disclose “a sole combined with an upper for an article of footwear, wherein the upper includes a textile having a first surface, the first surface of the textile is defined by a first polymeric material, and the first surface of the textile forms an externally-facing side of the upper; and an optical element having a first side and a second side opposing the first side, wherein the first side of the optical element is operably disposed on the first surface of the textile, and the optical element imparts a structural color having at least one hue, wherein the hue is associated with a wavelength range in the visible spectrum, wherein the wavelength range is selected from: the range of about 520 to 490 nanometers, the range of about 490 nanometers to 450 nanometers, the range of about 450 to 400 nanometers, or a combination thereof: wherein the optical element comprises at least two adjacent layers having different refractive indices, wherein the two adjacent layers comprise a material selected from: a transition metal, a metalloid, or an oxide thereof, wherein at least one of the layers of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Timothy K Trieu/Primary Examiner, Art Unit 3732